Citation Nr: 1000751	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The Veteran had active military duty from June 2001 to June 
2005.  His awards and medals include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
and the Veteran is not currently shown to have a hearing loss 
disability by VA standards.

2.  Tinnitus was not manifested during service and the 
Veteran is not currently shown to have tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3, 159, 3.303, 3.655 (2009).

3. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3, 159, 3.303, 3.655 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated in February and March 2007 the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the claims folder contains 
the Veteran's service treatment records, reports of medical 
examination and history, a pre-discharge VA examination 
conducted by QTC Medical Services and written statements by 
the Veteran in support of his claims.  The Board has 
carefully reviewed the Veteran's statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination, under the pertinent laws and regulations, when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

Regarding the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the competent medical 
evidence of record does not demonstrate a current bilateral 
hearing loss disorder for VA compensation purposes (See 38 
C.F.R. § 3.385 (2009)); nor is the Veteran shown to have 
tinnitus.  Even if current bilateral hearing loss and 
tinnitus disorders were to be conceded, there is no competent 
medical evidence that relate these disorders to service.  
Under these circumstances, the Board finds that a VA 
examination is unnecessary.  See McLendon, 20 Vet. App. at 
81.  Notwithstanding the Board's findings that a VA 
examination is unnecessary in this instance, the record 
reflects that the Veteran failed to report to a scheduled VA 
audio examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original or 
reopened compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2009). 

In this case, the record reflects that a VA audio examination 
was requested on March 16, 2007 and cancelled the same day 
because the Veteran refused the examination at that location.  
The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of Veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board further notes that the record does not reflect that 
the Veteran or his representative have requested another 
examination.  Therefore, pursuant to 38 C.F.R. § 3.655, the 
Board must make a decision on the Veteran's bilateral hearing 
loss and tinnitus claims based on the evidence of record.

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are due to his time in service.  Specifically, he 
contends that these disorders are the result of working as a 
diesel mechanic during active military service.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With regard to the Veteran's claim for bilateral hearing 
loss, applicable regulations provide that hearing impairment 
is considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2009).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; 
Hensley, supra.

The Veteran's service treatment records including his 
induction physical examination in March 2001, a June 2001 
audiogram and his pre-discharge VA examination in September 
2004 contain no evidence of complaints, treatment, or 
diagnosis for bilateral hearing loss and tinnitus.  Moreover, 
audiology testing conducted for the purpose of enlistment and 
immediately following enlistment for active duty demonstrate 
the presence of essentially normal hearing bilaterally as 
follows.

On audiological evaluation in March 2001 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
15
05
LEFT
10
10
05
[10]
05

On audiological evaluation in June 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
10
LEFT
10
15
10
05
10

The Veteran underwent a pre-discharge VA examination 
conducted by QTC Medical Services in September 2004.  
Examination of the ears revealed the tympanic membranes were 
intact and hearing was intact.  This examination did not 
include a report of audiometric findings of puretone hearing 
threshold levels.  Neither was an assessment of hearing loss 
and or tinnitus made.

Post-service in January 2006 the Veteran underwent a VA 
general medical examination.  During the examination the 
Veteran reported that some hearing dysfunction occurred 
during active duty when he worked as a diesel mechanic.  
There was no evaluation for hearing loss and tinnitus 
conducted at this examination.  It was however noted in the 
report that an audiology compensation and pension examination 
would be requested.  As earlier noted the scheduled audiology 
examination was cancelled.  

Evidence currently of record shows that the Veteran has 
clinically normal bilateral hearing, and thus does not have a 
current disability as defined by VA regulations. 38 C.F.R. § 
3.385.  Furthermore, there is no current diagnosis of 
tinnitus.  The Board notes that a service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau, supra; 
Brammer, supra.  The Board acknowledges that the Veteran 
engaged in combat during military service and that at the 
time of the January 2006 VA examination he explained that his 
hearing impairment was due to exposure to noises while 
performing duties as a diesel mechanic in service.  The Board 
also acknowledges the Veteran's contentions of hearing loss 
and tinnitus, however, service connection for bilateral 
hearing loss and tinnitus is not warranted in the absence of 
proof of a current disability.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran and his representative that his hearing loss 
and tinnitus are service connected.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); see Charles v. Principi, 16 Vet. App. 370, 
374 (2002) ("ringing in the ears is capable of lay 
observation").  However, hearing loss and tinnitus requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


